UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June 2016 Commission File Number: 001-36637 MOL GLOBAL, INC. Lots 07-03 & 08-03, Levels 7 & 8 Berjaya Times Square, No. 1, Jalan Imbi 55100 Kuala Lumpur, Malaysia (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MOL Global, Inc. By : /s/ Ramesh Pathmanathan Name: : Ramesh Pathmanathan Title: : Chief Financial Officer Date: June 1, 2016 Exhibit Index Exhibit 99.1 – Press Release
